Citation Nr: 0634622	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  99-22 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
shrapnel wound of the right hip.  

2.	Entitlement to service connection for the residuals of a 
laceration of the right testicle.  

3.	Whether new and material evidence as been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

4.	Whether new and material evidence as been received to 
reopen a claim for service connection for skin cancer, 
including as a result of exposure to herbicides.  

5.	Whether new and material evidence as been received to 
reopen a claim for service connection for non-Hodgkin's 
lymphoma, including as a result of exposure to herbicides.  

6.	Whether new and material evidence as been received to 
reopen a claim for service connection for the residuals of a 
head injury.  

7.	Whether new and material evidence as been received to 
reopen a claim for service connection for the residuals of a 
back injury.  

8.	Whether new and material evidence as been received to 
reopen a claim for service connection for the residuals of 
hepatitis B.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in September 2005.  


FINDINGS OF FACT

1.	A shrapnel wound of the right hip was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

2.	A laceration of the right testicle was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

3.	Service connection for PTSD was last denied by the RO in a 
July 1998 rating action.  It was held there was no combat and 
no diagnosis of PTSD.  The veteran was notified of this 
action and of his appellate rights, but failed to file a 
timely appeal.

4.	Since the July 1998 decision denying service connection 
for PTSD, the additional evidence, not previously considered, 
is cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.	Service connection for skin cancer, non-Hodgkin's 
lymphoma, the residuals of a head injury and the residuals of 
a back injury were denied by the RO in an August 1997 rating 
action.  No evidence of skin cancers or non-Hodgkin's 
lymphoma was shown.  He had an isolated head injury in 
service with no residuals, and there was no back disorder 
related to service.  The veteran was notified of this action 
and of his appellate rights, but failed to file a timely 
appeal.

6.	Since the August 1997 decision denying service connection 
for skin cancer and non-Hodgkin's lymphoma, including as a 
result of exposure to the defoliant Agent Orange; the 
residuals of a head injury; and the residuals of a back 
injury, the additional evidence, not previously considered, 
is cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.	Service connection for hepatitis B was last denied by the 
RO in a September 1991 rating action.  Acute hepatitis was 
shown in service.  No residuals were found thereafter.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

8.	Since the September 1991 decision denying service 
connection for hepatitis B, the additional evidence, not 
previously considered, is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.	A shrapnel wound of the right hip was neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.	A laceration of the right testicle was neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.	The additional evidence received subsequent to the July 
1998 decision of the RO, which denied service connection for 
PTSD, is not new and material; thus, the claim for service 
connection for this disability is not reopened, and the July 
1998 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (1999).

4.	The additional evidence received subsequent to the August 
1997 decision of the RO, which denied service connection for 
skin cancer, non-Hodgkin's lymphoma, the residuals of a head 
injury and the residuals of a back injury, is not new and 
material; thus, the claim for service connection for this 
disability is not reopened, and the August 1997 RO decision 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (1999).

5.	The additional evidence received subsequent to the 
September 1991 decision of the RO, which denied service 
connection for hepatitis B, is not new and material; thus, 
the claim for service connection for this disability is not 
reopened, and the September 1991 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2003, September 2003, and 
October 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Furthermore, the October 2005 letter provides 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy the notice provisions of 
Kent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The veteran is claiming service connection for the residuals 
of a shrapnel wound of the right hip and for a laceration 
injury of the right testicle.  Review of the service medical 
records shows no indication that the veteran sustained a 
shrapnel wound of his right hip while he was on active duty, 
although there is an indication that he underwent the 
surgical excision of a lipoma of the right hip, which was not 
shown to be related to a shell fragment wound.  (Service 
connection has been separately assigned for these residuals.)  
Similarly, there is no complaint or manifestation of a right 
testicle laceration during service.  Medical records 
following service are similarly negative for right hip 
shrapnel wound residuals or testicular laceration residuals.  
In April 1999, A VA examination was conducted.  At that time, 
the examiner rendered an opinion that any symptoms associated 
with the veteran's right hip were not related to any shell 
fragment wound sustained during the veteran's service in 
Vietnam.  It is apparent that this shell fragment wound was 
diagnosed by history only as no clinical manifestations are 
set out.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The evidence does not show that the veteran sustained a shell 
fragment wound of his right hip or a laceration injury of his 
right testicle while he was on active duty.  As these 
disorders were not manifested during service and have not 
been otherwise shown to be related to service, the claims 
must be denied.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir 
2000).  

Regarding the remaining issues on appeal, the Board notes 
that they were previously denied in rating decisions of the 
RO that were not appealed by the veteran.  In some cases, the 
RO has denied the matter several times and the last decision 
is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  
It is noted that the provisions of 38 C.F.R. § 3.156(a) were 
amended as part of the VCAA.  The regulatory changes apply to 
claims filed on or after August 29, 2001 and are not 
applicable in the present case, as the veteran applied to 
reopen his claims prior to that date.

Service connection for PTSD was last denied by the RO in a 
July 1998 rating decision.  It was held there was no evidence 
of combat, proven stressor, or a diagnosis.  The veteran did 
not appeal this determination.  In such cases, it must first 
be determined whether or not new and material evidence has 
been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the RO's decision included 
the service medical records and medical records of treatment 
subsequent to service.  These records show that the veteran 
first manifested an acquired psychiatric disorder several 
years after service and at no time was the veteran diagnosed 
with PTSD.  Evidence received subsequent to that rating 
action consists primarily of records of treatment many years 
after service that does not indicate in any way that the 
conditions are service connected.  Such evidence is not new 
and material evidence upon which the claim may be reopened.  
Cox v. Brown, 5 Vet. App. 95 (1993).  While the veteran was 
scheduled to be examined by VA in 2003, he failed to report 
for that examination.  

It is noted that the veteran testified at a hearing on appeal 
in April 2000.  While he gave sworn testimony to the effect 
that he believes that there is a relationship between service 
and his claimed PTSD, it is noted that he is a layman, and, 
as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Such testimony in 
and of itself is not sufficient to reopen a previously denied 
claim for service connection.  Moray v. Brown, 5 Vet. App. 
211 (1993).

Service connection for skin cancer and non-Hodgkin's 
lymphoma, including as a result of exposure to the defoliant 
Agent Orange; the residuals of a head injury; and the 
residuals of a back injury, was last denied by the RO in an 
August 1997 rating decision.  Evidence of record at that time 
of that decision included the service medical records and 
records of treatment subsequent to service that did not show 
that the veteran manifested skin cancer or non-Hodgkin's 
lymphoma.  Neither was a chronic back or head injury shown 
during service or manifestations of a back injury 
demonstrated until many years after the veteran's separation 
from active duty.  He sustained a head injury in service, 
which was treated and apparently resolved by separation 
examination.  As with the issue of PTSD, the testimony given 
by the veteran at his hearing on appeal is insufficient, in 
and of itself, to reopen the claim for service connection.  
Id.  Under these circumstances, the application to reopen 
these claims must be denied.  

The final matter relates to the veteran's claim for service 
connection for hepatitis B.  It is noted that the service 
medical records show that the veteran was treated for 
hepatitis B while he was on active duty.  Service connection 
was denied by the RO in April 1972, October 1981, and 
September 1991 rating decisions.  At the time of those 
decisions, the veteran did not exhibit manifestations of 
residuals of hepatitis B.  In support of his application to 
reopen his claim, the veteran was scheduled for a VA 
compensation examination in April 1999.  At that time, the 
examiner reviewed the veteran's medical history and indicated 
that the diagnosis was hepatitis B, with slightly abnormal 
liver function tests.  He went on to state; however, that the 
abnormal liver function tests were more than likely related 
to the veteran's history of alcohol abuse, than to any 
hepatitis B that he may have had during service.  In view of 
this opinion, it is not believed that the April 1999 
examination constitutes new and material evidence upon which 
the claim may be reopened.  While new, the examination report 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim because the opinion is 
that it is less likely than not that the abnormal liver 
function studies constitute residuals of hepatitis B.  
Rather, they are more likely residuals of a history of 
alcohol abuse.  Under these circumstances, the claim must 
remain denied.  


ORDER

Service connection for the residuals of a shrapnel wound of 
the right hip is denied.  

Service connection for the residuals of a laceration of the 
right testicle is denied.  

The application to reopen a claim for service connection for 
PTSD is denied.  

The application to reopen a claim for service connection for 
skin cancer, including as a result of exposure to herbicides 
is denied.  

The application to reopen a claim for service connection for 
non-Hodgkin's lymphoma, including as a result of exposure to 
herbicides is denied.  

The application to reopen a claim for service connection for 
the residuals of a head injury is denied.  

The application to reopen a claim for service connection for 
the residuals of a back injury is denied.  

The application to reopen a claim for service connection for 
the residuals of hepatitis B is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


